Citation Nr: 0841180	
Decision Date: 12/01/08    Archive Date: 12/09/08

DOCKET NO.  06-29 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include generalized anxiety disorder and post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1998 to July 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of post-traumatic stress disorder (PTSD).

2.  The veteran's current psychiatric disability, diagnosed 
as an anxiety disorder, is not shown by the medical evidence 
of record to be related to his military service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  A psychiatric disorder other than PTSD, to include 
generalized anxiety disorder, was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  


38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letters, dated in February 2006 and March 2006, advised 
the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
a fully compliant notification followed by a re-adjudication 
of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).  

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO obtained the veteran's 
service medical records and his identified VA and private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
A medical examination was not necessary in this matter as the 
evidence did not show a current diagnosis of PTSD, nor was 
there evidence of inservice onset of an anxiety disorder.  
See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  
Finally, there is no indication in the record that additional 
evidence relevant to the issue being decided herein is 
available and not part of the record.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current 


disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A. PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f).  

The medical evidence of record does not show a current 
diagnosis of PTSD.  The veteran's service medical records 
were devoid of any complaints of or treatment for PTSD.  
Moreover, multiple post-service treatment records from a VA 
facility included the assignation of a diagnosis of a 
generalized anxiety disorder, but did not include a diagnosis 
of PTSD.  Furthermore, in a March 2006 treatment report, the 
examiner assigned the veteran a diagnosis of a generalized 
anxiety disorder and specifically ruled out PTSD.

To the extent that the veteran believes that he has PTSD, the 
Board notes that as a layman, his statements are not 
competent medical evidence on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent medical 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for PTSD has not been presented and the appeal 
must be denied.  

As there is no medical evidence of PTSD, the preponderance of 
the evidence is against the claim and the benefit-of-the-
doubt rule does not apply.  Accordingly, service connection 
for PTSD is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Generalized Anxiety Disorder

As stated above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The veteran's service medical 
records are silent as to any complaints of or treatment for 
anxiety, a generalized anxiety disorder, or any other 
psychosis.  Moreover, in a post-deployment health assessment 
dated in November 2000, the veteran reported that he had not 
received mental health counseling or care, nor did he intend 
to receive such.

As noted above, the veteran was discharge from active duty 
service in July 2002.  The first post-service treatment 
report wherein generalized anxiety disorder was diagnosed was 
dated in October 2005.  Subsequent to October 2005, numerous 
treatment reports included diagnoses of a generalized anxiety 
disorder.  In November 2005, the veteran denied any pre-
service "undue anxiety or worrying," and it was reported 
that he first recalled being anxious and fearful while 
stationed in Kuwait when alarms would go off, signaling a 
potential attack.  These alarms prompted him to put on a 
protective chemical suit and seek shelter in a bunker.  The 
veteran also asserted that he experienced inservice anxiety 
as a result to his role in maintaining aircraft that were 
enforcing the no-fly zone in Iraq.  As noted in his Form DD 
214, the veteran served as a Tactical Aircraft Maintenance 
Journeyman.  The veteran reported he was charged with the 
responsibility of ensuring that F-16s were mechanically sound 
to enforce the no-fly zone.  The veteran claimed anxiety with 
respect to the safety of the aircraft and crew, but also 
claimed anxiety due to his perceived contribution to the 
destruction caused by those aircraft during bombing runs.  In 
a December 2005 treatment report, the veteran characterized 
his contribution as an "unforgivable wrong."  In a June 
2006 treatment report, the examiner stated, "[a]s noted 
earlier, [the] veteran developed an anxiety disorder while in 
Kuwait, probably related with the demands of responsibility 
for a jet in a war zone (no fly zone)."  

The June 2006 examiner's opinion that the veteran's current 
psychiatric disorder first became manifest in service can not 
be considered competent medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare 
transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional).  In this case, the 
service medical records do not support the June 2006 
examiner's statement, as there were no complaints or 
treatment for a psychiatric disorder while the veteran was in 
service.  In the veteran's November 2000 post-deployment 
health questionnaire, the veteran noted that he had not 
sought mental health care nor did he intend to seek such in 
the future.  Moreover, in a March 2002 orientation flight 
examination, four months before the veteran was discharged 
from active duty service, the veteran noted his health as 
being "excellent," and specifically denied having any 
medical problems at the time of the examination; ultimately 
he was cleared to fly.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 
(1998) (a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.)  Such evidence cannot enjoy the presumption of 
truthfulness, because a medical professional is not competent 
to opine as to matters outside the scope of his or her 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
("in order for any testimony to be probative of any fact, the 
witness must be competent to testify as to the facts under 
consideration").

While the veteran's statements are competent evidence as to 
what he experienced while in the service, his statements 
cannot be considered competent evidence as to establish that 
any current psychiatric disorder is a result of his military 
service.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because he is not a physician, the 
veteran is not competent to make a determination that any 
psychiatric diagnosis is the result of any incident in 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

As such, the fact remains that there is no competent evidence 
on file linking the veteran's current psychiatric disorder to 
service or to any incident of service, despite his assertions 
that such a causal relationship exists.  This lack of 
cognizable evidence is particularly dispositive as the first 
medical evidence of record for treatment for symptomatology 
of this disorder is more than 3 years after his period of 
service had ended.  See cf. Mense v. Derwinski, 1 Vet. App. 
354 (1991).  As there is no competent evidence which provides 
the required nexus between military service and the current 
psychiatric diagnosis, service connection for a psychiatric 
disorder, to include generalized anxiety disorder, is not 
warranted.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim for entitlement to a 
psychiatric disorder, to include generalized anxiety 
disorder, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include 
generalized anxiety disorder and post-traumatic stress 
disorder, is denied



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


